DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ARMANDO A. RIVAS,
                             Appellant,

                                    v.

              THE BANK OF NEW YORK MELLON,
              BAYVIEW LOAN SERVICING LLP, and
        MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
                        Appellees.

                              No. 4D17-852

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Cymonie      Rowe,     Judge;    L.T.    Case     No.
502015CA011266XXXXMB.

  Armando Rivas, Boynton Beach, pro se.

  Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Adam G. Schwartz of Akerman LLP,
West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.